UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6145


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE BRYANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:04-cr-00266-CCE-1)


Submitted: June 21, 2021                                          Decided: June 24, 2021


Before WYNN, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Bryant appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Bryant,

No. 1:04-cr-00266-CCE-1 (M.D.N.C., Jan. 11, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2